DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/08/2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 02/08/2022 with respect to independent claims 1 and 11 (and their respective dependent claims) have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The Office contends paragraphs 34-36 and 38 of Balthasar (see section 11 of Office Action) disclose the verified presence alarm message include the detected face coordinates and the detected voice print. Applicant respectfully disagrees. In the present application, a "verified presence alarm message (54)" means that an intruder has been detected, see paragraph [0033] and [0036]. A false alarm notification (68) is indicative of a match, thus not an intruder. Paragraph 34-36 and 38 of Balthasar speak of matches, thus the equivalent of false alarm notifications in the present application. Nowhere does Balthasar disclose including face coordinates and detected voice prints to a remote station when there is no match (i.e., when you have a verified presence alarm message). For at least the above noted reasons, claims 1 and 11 are not anticipated, and allowance is respectfully requested.” (Please see Remarks, page 8, second and third paragraphs).
it is noted that the features upon which applicant relies (i.e., "verified presence alarm message (54)" means that an intruder has been detected” (please see Remarks, page 8, Third paragraph)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, if Applicant were to include this feature (intruder) into independent claims the cited reference of Balthasar would still reads on the said feature. For instance, Balthasar in paragraph 51, discloses “Policy response module 550 may operate to cause the selected policy-based response to be set in motion.  For example, a pre-recorded or pre-selected response to the visitor and/or to a resident of the building, a notification to the police department, or a trigger to the home security alarm system”, Hence from above passage it is clear that Balthasar policy response module sends a notification to the police department in case of intruder presence and/or home break-in.  Further with respect to Applicant arguments that “Nowhere does Balthasar disclose including face coordinates and detected voice prints to a remote station when there is no match (i.e., when you have a verified presence alarm message)”, Examiner respectfully disagrees, as Balthasar discloses in paragraph 35 “Both audio and video information may be captured.  The information captured by the camera, microphones and/or other devices may be utilized to determine an identity of the visitor” and further in paragraph 37, discloses “The captured and/or filtered visitor information is compared to stored visitor information, 320, to determine if there is a match” and If no match is found, an indication of that result may be transmitted”. Hence as can be seen from above passages that Balthasar reference reads on the argued limitations as presented by the Applicant.
Further Applicants arguments with respect to 35 U.S.C 112(a) has been considered and in view of amendments said rejection has been withdrawn.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11, and 14-20, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Balthasar (US PGPUB 2014/0071273 A1).

As per claim 1, Balthasar discloses a presence alert system (Balthasar, Figs. 1-3 and Fig. 5) comprising: 
an imaging sensor (Balthasar, Fig. 3:300, and paragraphs 34, camera) configured to image a presence and output associated image data (Balthasar, Fig. 3:300:310, and paragraphs 35 and 36); 
an audio sensor configured to record a voice of the presence and output associated voice data (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured.  The information captured by the camera, microphones and/or other devices may be utilized to determine an identity of the visitor); 
a local control panel (Balthasar, Fig. 2:200 and paragraph 37) including a processor (Balthasar, Fig. 2:210) and an electronic storage medium (Balthasar, Fig. 2:220, and paragraph 26), wherein the local control panel is configured to receive the image data and the voice data (Balthasar, paragraphs 37 and 38), the processor is configured to execute an analytics application for comparing the image data and the voice data to respective stored face coordinates and stored voice prints preprogrammed into the local control panel and stored in the electronic storage medium to reduce false alarms (Balthasar, paragraphs 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), wherein the analytics application is configured to convert the image data and the voice data into respective detected face coordinates and a detected voice print (Balthasar, Fig. 2:200, and paragraph 36, discloses “captured information may be 
a remote station configured to receive a verified presence alarm message from the local control panel (Balthasar, paragraphs 15, 20 and 23), wherein the local control panel is configured to generate the verified presence alarm message upon confirmation that at least one of the detected face coordinates do not compare to the stored face coordinates and the detected voice print does not compare to the stored voice print (Balthasar, paragraphs 37 and 38, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), and wherein the verified presence alarm message includes the detected face coordinates and the detected voice print (Balthasar, paragraphs 34-36 and 38).

As per claim 5, Balthasar further discloses the presence alert system set forth in claim 1, further comprising: identification data accessible by the remote station for identifying a presence based on at least one of the detected face coordinates and the detected voice print (Balthasar, paragraphs 15, 20 and 38).

As per claim 9, Balthasar further discloses the presence alert system set forth in claim 1, further comprising: a mobile communications device (Balthasar, paragraphs 19 and 23) configured to receive a false alarm notification from the local control panel upon 

As per claim 10, Balthasar further discloses the presence alert system set forth in claim 9, further comprising: a remote station configured to receive a verified presence alarm message from the local control panel (Balthasar, paragraphs 15, 20 and 23), wherein the local control panel is configured to generate a verified presence alarm message upon confirmation that at least one of the detected face coordinates do not compare to the stored face coordinates and the detected voice print does not compare to the stored voice print (Balthasar, paragraphs 37 and 38, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted).

As per claim 11, Balthasar discloses a method of operating a presence alert system (Balthasar, Figs. 1-3 and Fig. 5) comprising: 
detecting a presence by at least one sensor (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured); 
creating image data of the presence by the at least one sensor (Balthasar, paragraphs 35 and 36, discloses camera); 

converting the image data and voice data to respective detected face coordinates and voice prints by an analytical application executed by the controller (Balthasar, Fig. 2:200, and paragraph 36, discloses “captured information may be filtered so that certain aspects are extracted.  For example, images may be processed so that facial images may be used for identification purposes” and also discloses voice recognition capabilities may be employed);
comparing the image data and voice data to preprogrammed face coordinates and voice prints by a controller (Balthasar, paragraphs 10 and 37, discloses comparison); and 
sending a presence alarm message to a remote station if the image and voice data generally does not match the preprogrammed face coordinates and voice prints (Balthasar, paragraphs 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), wherein the detected face coordinates and the voice prints are sent to the remote station as part of the presence alarm message (Balthasar, paragraphs 15, 20 and 38).

As per claim 14, Balthasar further discloses the method set forth in claim 11, further comprising: sending a false alarm notification to a mobile communication device 

As per claim 15, Balthasar further discloses the method set forth in claim 11, wherein the at least one sensor and the controller are located in a common region that is remote from the remote station (Balthasar, paragraphs 15 and 51).

As per claim 16, Balthasar further discloses the method set forth in claim 15, wherein the preprogrammed face coordinates and the voice prints are associated with at least one occupant of the region (Balthasar, paragraph 37 and 38, discloses visitor is a neighbor).

As per claim 17, Balthasar further discloses the method set forth in claim 16, wherein the region is a building (Balthasar, paragraph 51).

As per claim 18, Balthasar further discloses the method set forth in claim 17, wherein the controller is a local control panel including a processor and a computer writeable and readable storage medium (Balthasar, paragraphs 26 and 37).

As per claim 19, Balthasar further discloses the method set forth in claim 11, wherein the presence alert system is an intruder alert system (Balthasar, paragraph 51, discloses a notification to the police department, or a trigger to the home security alarm system).

As per claim 20, Balthasar further discloses the presence alert system set forth in claim 9, wherein only the verified presence alarm and not the false alarm notification is sent to the remote station (Balthasar, paragraph 39, discloses “A policy-determined response is provided, 340.  Policies may be based on classes of visitors, for example, unknown visitors may be asked to leave a message and the user/resident may not be notified or expected visitors may be admitted and/or the user/resident may be notified” and also please see paragraphs 38 and 51, here please note the alarm being verified that the visitor is unknown (verified presence alarm) and resident is not notified).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Clark (US PGPUB 2006/0103520 A1).

As per claim 6, Balthasar further discloses the presence alert system set forth in claim 1, wherein the Balthasar does not explicitly disclose verified presence alarm message is less than 100 bytes in size.
Clark discloses verified presence alarm message is less than 100 bytes in size (Clark, paragraph 49, discloses “output security data packet sent to each local security controller can contain a small amount of data, such as less than 100 bytes of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar teachings by providing a security message within certain bytes, as taught by Clark.
The motivation would be to enhance the reliability of the active security system (paragraph 54), as taught by Clark.

As per claim 7, Balthasar in view of Clark further discloses the presence alert system set forth in claim 6, further comprising: a low bandwidth network configured to provide communications between the local control panel and the remote station (Balthasar, paragraphs 15, 20 and 29-30), wherein the verified presence alarm message is sent via the low bandwidth network (Balthasar, paragraphs 15, 20).


Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Flint (US PGPUB 2017/0109983 A1).

As per claim 8, Balthasar further discloses the presence alert system set forth in claim 1, wherein the imaging sensor, the audio sensor and the local control panel is disposed in a building (Balthasar, paragraphs 23 and 51), however does not explicitly discloses sensors including at least one occupant, and the stored face coordinates and the stored voice prints are associated with the at least one occupant.
Flint discloses sensors including at least one occupant, and the stored face coordinates and the stored voice prints are associated with the at least one occupant (Flint, paragraphs 41, 42 and 62, discloses the received input may indicate that, where 
the homeowner himself is identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar teachings by providing a data from homeowner to the security system, as taught by Flint.
The motivation would be to accurately identifying the guest (paragraph 4), as taught by Flint.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SYED HAIDER/Primary Examiner, Art Unit 2633